Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on February 10, 2021.
As directed by the amendment: Claims 1, 3, 7, 9-10, 12, 14-16, and 20 were amended.  Claims 2, 5-6, 11, and 18 were cancelled.  Thus, claims 1, 3-4, 7-10, 12-17, and 19-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1, lines 10-11 recite “a membrane covering the first opening of the cell, the retaining ring being fixed over the membrane to removably couple the membrane to the first end of the cell” which appears to be new matter. The originally filed disclosure has support for the membrane being removably coupled to the first end of the cell (see for example, original claim 19), and it also has support for a retaining ring fixed over the membrane on the first end of the cell (see for example, original claim 18). However, there does not appear to be any support in the originally filed disclosure that suggests an embodiment in which the retaining ring removably couples the membrane to the first end of the cell. 
Claim 7, lines 1-2 recite “the membrane is removably coupled to the first end of the cell with adhesive,” however claim 1 already states that the membrane is removably coupled by a retaining ring. Thus, claim 7 appears to be new matter because these appear to be two separate embodiments based upon the originally filed disclosure. For example, paragraph [0075] of the Specification filed May 29, 2018, states “the vibratory member can be placed between the lip of the cylindrical chamber and a retaining ring. However, other coupling configurations can be used to couple the vibratory membrane to the cylindrical chamber, such as by adhering the membrane to the chamber.” Thus, the originally filed disclosure has support for coupling the membrane by either a retaining ring, or an adhesive connection. The originally filed disclosure does not appear to have support for an embodiment which uses both a retaining ring and an adhesive.
retaining ring removably couples the membrane to the first end of the cell. 
Claim 15, the last two lines recite “wherein the retaining ring is fixed over the membrane to removably couple the membrane to the first end of the cell” which appears to be new matter. The originally filed disclosure has support for the membrane being removably coupled to the first end of the cell (see for example, original claim 19), and it also has support for a retaining ring fixed over the membrane on the first end of the cell (see for example, original claim 18). However, there does not appear to be any support in the originally filed disclosure that suggests an embodiment in which the retaining ring removably couples the membrane to the first end of the cell. 
Claim 19, lines 1-2 recite “the membrane is removably coupled to the first end of the cell with adhesive,” however claim 15 already states that the membrane is removably coupled by a retaining ring. Thus, claim 19 appears to be new matter because these appear to be two separate embodiments based upon the originally filed disclosure. For example, paragraph [0075] of the Specification filed May 29, 2018, states “the vibratory member can be placed between the lip of the cylindrical chamber either a retaining ring, or an adhesive connection. The originally filed disclosure does not appear to have support for an embodiment which uses both a retaining ring and an adhesive.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Guantera et al. (2008/0064994) and Naldoni (2006/0235339).
Regarding claim 1, Ferris discloses a system (Fig. 1) for vibrational stimulation of mechanosensory nerve endings (this is a recitation of intended use in the preamble, and thus, not accorded weight), the system comprising: a tactile stimulator cell (tactile stimulator 40, Fig. 1, Fig. 3) including a housing (body 48, Fig. 3) defining an internal chamber (pressure chamber 52, Fig. 3); a first end (the end of housing 48 covered by membrane 56, Fig. 3) defining a first opening (opening 54, Fig. 3), the first opening 
Ferris is silent regarding a retaining ring being fixed over the membrane to removably couple the membrane to the first end of the cell; non-transitory computer-readable storage media having the computer-executable instructions stored thereon, and the train having a frequency of at least two Hertz. However, regarding the use of non-transitory computer-readable storage media, the use of non-transitory computer-readable storage media to store computer-executable instructions is well known and provides predictable benefits. The Examiner takes official notice, and it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the computer of Ferris to include at least one computer-readable storage media with instructions stored thereon so that a user can select pre-programmed pressure application routines.
Furthermore, Guantera teaches a related pneumatic system (Fig. 1) for vibrational stimulation of mechanosensory nerve endings (see lines 4-10 of [0027]) with oscillated fluid ("oscillation of a column of a fluid", see lines 4-10 of [0027]) applied to vibrate skin via a plurality of tactile stimulator cells (transducers 4, Fig. 1) which each have a housing (hollow body 33, Fig. 10), an internal chamber (hollow body, see line 1 of [0071]), and a membrane (membrane 34, Fig. 10). The oscillation is provided by a pneumatic pump (compressor 2, pneumatic conduits 6, 7, modulation element 8, motor 11, and pneumatic chamber 10, Fig. 2) to apply a vibration frequency of 1-400 Hz (see paragraph [0087], a mechanical vibration having a frequency between 1 and 400 Hz is 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pneumatic pump of Ferris to include a compressor, modulation element, and motor which is controlled by a control means to vary a pulse frequency to be between 1-400 Hz as taught by Guantera because this combination of prior art elements will produce predictable results of allowing a user to selectively vary the pulse frequency up to 400 Hz for the purpose of providing various mechanical sensations to the body of the user. The modified Ferris/Guantera device is thus able to have a user adjust the control means to select a frequency greater than 2 Hz, and thus meets the recited claim limitations. 
The modified Ferris/Guantera device is still silent regarding a retaining ring being fixed over the membrane to removably couple the membrane to the first end of the cell.
Naldoni teaches a related pneumatic, skin stimulation device (Fig. 2; see [0014]) which uses a pneumatic force in order to move a deformable membrane (membrane 103, Fig. 2, Figs. 5-8) to contact a user’s skin (skin S, Fig. 3). The device includes a retaining ring (ring 104, Fig. 2), fixed over the membrane (103; “membrane 103 is tightened hermetically to main body 101 by means of a metal ring 104” see the first sentence of [0068]) to removably couple the membrane (103) to the first end (bottom edge 102a, Fig. 2) of a cell (chamber 102, Fig. 2; “membrane 103 is deformed slightly radially when ring 104 is pushed by the operator … By means of this simple system, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane of Ferris/Guantera to be removably fixed to the first end of the cell by way of a retaining ring as taught by Naldoni so that the membrane can be easily replaceable, therefore allowing it to be changed for each patient to ensure the utmost hygiene (see lines 1-2 of [0019] and the first sentence of [0020] of Naldoni).
Regarding claim 3, the modified Ferris/Guantera/Naldoni device discloses wherein the membrane (56, Fig. 3 of Ferris, as modified by Naldoni to be removably coupled) is displaced by each of the pulses (see col. 5, lines 20-23 of Ferris) of a train (series of varied pressures, col. 5, lines 33-36 of Ferris), and the pulses are generated by the pneumatic pump (62, Fig. 1 of Ferris) at a peak pressure of up to about 125 cm H2O (see col. 6, lines 51-54, 125 cm H2O is included in the range of 0 to 20 psi, and Ferris states the pressure can be adjusted), but does not specifically state the average peak positive displacement for the train is between about one millimeter (1 mm) and about four and twenty-seven hundredths of a millimeter (4.27 mm). 
However, it is noted that the membrane (56, Fig. 3) disclosed by Ferris is the exact same thickness (0.005 inches, see col. 4, lines 64-66) as the membrane disclosed by Applicant (0.005 inches, see the first sentence of [0024] of the patent application In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 4, the modified Ferris/Guantera/Naldoni device discloses wherein the membrane (56, Fig. 3 of Ferris) is less than about five-tenths of a millimeter (0.5 mm) thick (0.005 inches, see col. 4, lines 64-66 of Ferris, this is equivalent to 0.127 mm). 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Guantera et al. (2008/0064994) and Naldoni (2006/0235339) as applied to claim 1 above, and further in view of Khouri (5,662,583).
Regarding claim 7, the modified Ferris/Guantera/Naldoni discloses wherein the membrane (56, Fig. 3 of Ferris) is removably coupled to the first end of the cell (40, see the claim 15 rejection above, the membrane 56 of Ferris is now removably coupled via a retaining ring 104 as taught by Naldoni), but does not specifically state that the 
For example, Khouri teaches a related pneumatic stimulation apparatus (Fig. 1) which includes membrane (flexible sheet 16, Fig. 2) removably coupled to a hollow body (dome 12, Fig. 2) by a detachable adhesive means (detachable adhesive means 17, Fig. 2) such as typical adhesives or glues, as well as sticky gels, or double-sided adhesive tapes (see col. 6, lines 20-26).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the detachable membrane of Ferris/Guantera/Naldoni to be detachable via an adhesive means as taught by Khouri because this is a combination of prior art elements according to known techniques (using a detachable adhesive means) to provide predictable results of allowing the membrane to be selectively attached/removed from the first end of the cell.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Guantera et al. (2008/0064994) and Naldoni (2006/0235339) as applied to claim 1 above, and further in view of Kimani Mwangi (2009/0250071).
Regarding claim 8, the modified Ferris/Guantera/Naldoni device is silent regarding the first end of the cell (40, Fig. 3 of Ferris) comprises an adhesive collar configured to form the fluid-tight seal. 
Kimani Mwangi teaches a related pneumatic therapy apparatus which has a suction cup (enclosure 20, Fig. 1) including a membrane (membrane 40, Fig. 2) having an adhesive collar (adhesive cushion seal 30, Figs. 1-2) over the membrane (40) for 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane of Ferris/Guantera/Naldoni to include an adhesive collar as taught by Kimani Mwangi in order to provide the expected result of an adhesive which helps to securely hold the pressure membrane in the correct position on the skin during the therapy.  
Claims 9-10, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Guantera et al. (2008/0064994) and Naldoni (2006/0235339) as applied to claim 1 above, and further in view of Karageorgiou et al. (“Cortical Processing of Tactile Stimuli Applied in Quick Succession Across the Fingertips: Temporal Evolution of Dipole Sources Revealed by Magnetoencephalography,” Exp Brain Res, 2008).
Regarding claim 9, the modified Ferris/Guantera/Naldoni device discloses at least one of an MRI scanner and a MEG scanner (biomagnetometer 18 with magnetic field sensing coils 20, Fig. 1 of Ferris) for measuring at least one electrical event in the subject, but is silent regarding the computer-readable instructions, when executed by the at least one processor (24, 26, Fig. 1 of Ferris), further causing the at least one processor to graph timestamped pulse data against data regarding at least one of dipole strength, latency and mean global field power (MGFP) of the at least one electrical event. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Ferris/Guantera/Naldoni to have the computer-executable instructions graph timestamped pulse data against at least dipole strength as taught by Karageorgiou because this will allow better evaluation of the brain’s response to the tactile stimulation.
Regarding claim 10, the modified Ferris/Guantera/Naldoni device discloses at least one additional tactile stimulator cell (a plurality of tactile stimulators 40 may be used, see Fig. 6 of Ferris) and a corresponding tube (60, Fig. 6 of Ferris) for each additional tactile stimulator cell, each additional tactile stimulator cell (40) and corresponding tube (60) meeting the recitations of claim 1 in respect of the tactile stimulator cell and the tube (see the claim 1 rejection statement above), wherein the computer-readable instructions (control program stored on the computer, see the claim 1 rejection statement above), when executed by the at least one processor (24, 26, Fig. 
For example, Karageorgiou teaches a related pneumatic system for applying tactile stimuli across the fingertips (see Fig. 1 and the arrow representing the sequence of successive stimulations). The system similarly utilizes small, elastic membranes attached to the fingers which are actuated by a computer-generated air pressure stimulus (see the last paragraph of page 312). As seen in Fig. 2, a preselected time delay between the successive actuation of each finger may be set (see the “continuous” and “gap” conditions in Fig. 2) to provide different stimulation patterns for use studying cortical response (see the first sentence of page 311).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stimulus applied to the plurality of fingers in the Ferris/Guantera/Naldoni device to have a time delay between each of the train and the at least one additional train as taught by Karageorgiou so that the cortical response to these different stimulation patterns can be studied.  
Regarding claim 12, Ferris discloses a method for stimulating nerve endings (Fig. 3, the fingertip will be stimulated, and it includes nerve endings), the method comprising: providing a plurality of tactile stimulator cells (tactile stimulators 40, Fig. 6), 
Ferris is silent regarding a retaining ring being fixed over the membrane to removably couple the membrane to the first end of the cell; non-transitory computer-readable storage media having the computer-executable instructions stored thereon, the train having a frequency of at least two Hertz, and the plurality of trains transmitted according to a predesigned pattern with a time delay between each. However, regarding the use of non-transitory computer-readable storage media, the use of non-transitory computer-readable storage media to store computer-executable instructions is well known and provides predictable benefits. The Examiner takes official notice, and it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify the computer of Ferris to include at least one computer-readable storage media with instructions stored thereon so that a user can select pre-programmed pressure application routines.
Furthermore, Guantera teaches a related pneumatic system (Fig. 1) for vibrational stimulation of mechanosensory nerve endings (see lines 4-10 of [0027]) with oscillated fluid ("oscillation of a column of a fluid", see lines 4-10 of [0027]) applied to vibrate skin via a plurality of tactile stimulator cells (transducers 4, Fig. 1) which each 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pneumatic pump of Ferris to include a compressor, modulation element, and motor which is controlled by a control means to vary a pulse frequency to be between 1-400 Hz as taught by Guantera because this combination of prior art elements will produce predictable results of allowing a user to selectively vary the pulse frequency up to 400 Hz for the purpose of providing various mechanical sensations to the body of the user. The modified Ferris/Guantera device is thus able to have a user adjust the control means to select a frequency greater than 2 Hz, and thus meets the recited claim limitations. 
The modified Ferris/Guantera method is still silent regarding a retaining ring being fixed over the membrane to removably couple the membrane to the first end of the cell; and the plurality of trains transmitted according to a predesigned pattern with a time delay between each. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane of Ferris/Guantera to be removably fixed to the first end of the cell by way of a retaining ring as taught by Naldoni so that the membrane can be easily replaceable, therefore allowing it to be changed for each patient to ensure the utmost hygiene (see lines 1-2 of [0019] and the first sentence of [0020] of Naldoni).
The modified Ferris/Guantera/Naldoni method is still silent regarding the plurality of trains transmitted according to a predesigned pattern with a time delay between each. However, the use of such time delays between each of the train(s) is well known in the art.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stimulus applied to the plurality of fingers in the Ferris/Guantera/Naldoni device to have a time delay between each of the train and the at least one additional train as taught by Karageorgiou so that the cortical response to these different stimulation patterns can be studied.  
Regarding claim 14, the modified Ferris/Guantera/Naldoni/Karageorgiou, as currently combined, discloses at least one of an MRI scanner and a MEG scanner (biomagnetometer 18 with magnetic field sensing coils 20, Fig. 1 of Ferris) for measuring at least one electrical event in the subject, but is silent regarding graphing timestamped pulse data against data regarding at least one of dipole strength, latency and mean global field power (MGFP) of the at least one electrical event. 
However, Karageorgiou additionally teaches a related pneumatic system for applying tactile stimuli across the fingertips (see Fig. 1 and the arrow representing the sequence of successive stimulations) and using an MRI or MEG scanner to monitor the results (see the abstract on page 311, as well as Figures 3a-3D). The system similarly 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Ferris/Guantera/Naldoni/Karageorgiou to have the computer-executable instructions graph timestamped pulse data against at least dipole strength as taught by Karageorgiou because this will allow better evaluation of the brain’s response to the tactile stimulation.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Guantera et al. (2008/0064994), Naldoni (2006/0235339) and Karageorgiou et al. (“Cortical Processing of Tactile Stimuli Applied in Quick Succession Across the Fingertips: Temporal Evolution of Dipole Sources Revealed by Magnetoencephalography,” Exp Brain Res, 2008) as applied to claim 12 above, and further in view of Kimani Mwangi (2009/0250071).
Regarding claim 13, the modified Ferris/Guantera/Naldoni/Karageorgiou device is silent regarding each of the cells affixed on the subject via an adhesive collar to form a fluid-tight seal.
Kimani Mwangi teaches a related pneumatic therapy apparatus which has a suction cup (enclosure 20, Fig. 1) including a membrane (membrane 40, Fig. 2) having 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane of Ferris/Guantera/Naldoni/Karageorgiou to include an adhesive retaining ring as taught by Kimani Mwangi in order to provide the expected result of an adhesive which helps to securely hold the pressure membrane in the correct position on the skin during the therapy.  
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Naldoni (2006/0235339).
Regarding claim 15, Ferris discloses a tactile stimulator cell (tactile stimulator 40, Fig. 3) for vibrational stimulation of mechanosensory nerve endings (this is a recitation of intended use in the preamble, and thus, not accorded weight), the tactile stimulator cell (40) comprising: a housing (body 48, Fig. 3) defining an internal chamber (pressure chamber 52, Fig. 3); a first end (the end of housing 48 covered by membrane 56, Fig. 3) defining a first opening (opening 54, Fig. 3) having a diameter which appears to be less than about five centimeters (the opening 54 is shown in Fig. 3 to be less than the width of a finger. This would reasonably suggest to one of ordinary skill in the art that the opening is less than about 5 cm, since the width of a human finger would be substantially less than 5 cm); a second end (end at nipple 58, Fig. 3) defining a second opening (the nipple 58, Fig. 3) configured to pass pressure pulses from a pneumatic 
Ferris does not specifically state the diameter of the first opening, and is silent regarding a retaining ring, fixed over the membrane to removably couple the membrane to the first end of the cell.
However, it is reiterated that the diameter of the first opening (54, Fig. 3) of Ferris appears to be less than 5 cm due to being shown to be less than the width of a finger (see Fig. 3). Furthermore, even though the diameter is not specifically stated, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the opening to be less than 5 cm to easily fit on a user’s fingertip, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The modified Ferris device is still silent regarding a retaining ring, fixed over the membrane (56, Fig. 3) to removably couple the membrane to the first end of the cell.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane of Ferris to be removably fixed to the first end of the cell by way of a retaining ring as taught by Naldoni so that the membrane can be easily replaceable, therefore allowing it to be changed for each patient to ensure the utmost hygiene (see lines 1-2 of [0019] and the first sentence of [0020] of Naldoni).
Regarding claim 16, the modified Ferris/Naldoni device discloses wherein the membrane (56, Fig. 3 of Ferris, modified by Naldoni to be removable) is displaced by each of the pressure pulses (see col. 5, lines 20-23 of Ferris), but does not specifically state the average peak positive displacement for the train is between about one 
However, it is noted that the membrane (56, Fig. 3) disclosed by Ferris is the exact same thickness (0.005 inches, see col. 4, lines 64-66) as the membrane disclosed by Applicant (0.005 inches, see the first sentence of [0024] of the patent application publication) and the modified membrane is also less than 5 cm in diameter. Additionally, Ferris allows the pressure applied to the membrane to be varied (see col. 6, lines 51-54). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pressure applied to the membrane of Ferris/Naldoni to cause it to have an average peak positive displacement of about 1-4.27 mm for the purpose of providing different pressure sensations, since it has been held that where the general conditions of a claim are disclosed in the prior art (Ferris discloses providing pneumatic pressure to a membrane that is 0.005 inches thick, to cause it to be displaced by adjustable air pressures), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 17, the modified Ferris/Naldoni device discloses wherein the membrane (56, Fig. 3 of Ferris) is less than about five-tenths of a millimeter (0.5 mm) thick (0.005 inches, see col. 4, lines 64-66 of Ferris, this is equivalent to 0.127 mm). 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Naldoni (2006/0235339) as applied to claim 15 above, and further in view of Khouri (5,662,583).
Regarding claim 19, the modified Ferris/Naldoni device discloses wherein the membrane (56, Fig. 3 of Ferris) is removably coupled to the first end of the cell (40, see 
For example, Khouri teaches a related pneumatic stimulation apparatus (Fig. 1) which includes membrane (flexible sheet 16, Fig. 2) removably coupled to a hollow body (dome 12, Fig. 2) by a detachable adhesive means (detachable adhesive means 17, Fig. 2) such as typical adhesives or glues, as well as sticky gels, or double-sided adhesive tapes (see col. 6, lines 20-26).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the detachable membrane of Ferris/Naldoni to be detachable via an adhesive means as taught by Khouri because this is a combination of prior art elements according to known techniques (using a detachable adhesive means) to provide predictable results of allowing the membrane to be selectively attached/removed from the first end of the cell.
Claim 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris et al. (5,220,921) in view of Naldoni (2006/0235339) as applied to claim 15 above, and further in view of Kimani Mwangi (2009/0250071).
Regarding claim 20, the modified Ferris/Naldoni device is silent regarding the first end of the cell (40, Fig. 3 of Ferris) comprises an adhesive collar configured to form the fluid-tight seal. 
Kimani Mwangi teaches a related pneumatic therapy apparatus which has a suction cup (enclosure 20, Fig. 1) including a membrane (membrane 40, Fig. 2) having 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the membrane of Ferris to include an adhesive collar as taught by Kimani Mwangi in order to provide the expected result of an adhesive which helps to securely hold the pressure membrane in the correct position on the skin during the pneumatic therapy.  
Response to Arguments
Applicant's arguments filed February 10, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Mwangi is not analogous art because Mwangi is not in the same field of endeavor (see the last paragraph of page 10 of the Remarks, through the first three paragraphs of page 11 of the Remarks), this argument has been considered, and it is agreed that Mwangi is not from the same field of endeavor. However, this particular argument is moot because Mwangi is analogous due to being reasonably pertinent to the problem faced by the inventor (as discussed below).
Regarding the argument that Mwangi is not analogous art because the problem identified in the Mwangi reference relates to providing guidance as to device construction for comfortably controlling the application of suction and tissue distension … in contrast to the present invention which relates to providing vibratory stimulation in connection with studying adaptation in sensory systems (see the last three paragraphs not whether the problem identified in Mwangi is the same as the problem faced by the inventor. Here, Mwangi is at least reasonably pertinent to the problem faced by the inventor, because the inventor’s vibratory stimulations to study adaptation in sensory system involve attaching a pneumatically-driven membrane to a patient’s skin and maintaining a fluid-tight seal. Mwangi teaches a related pneumatic therapy apparatus which has a suction cup (enclosure 20, Fig. 1) including a membrane (membrane 40, Fig. 2) having an adhesive collar (adhesive cushion seal 30, Figs. 1-2) over the membrane (40) for forming a fluid-tight seal coupling the annular first end surface of the cup (20) to an annular region of skin (see para. [0034], the suction cup 20 makes an airtight seal with the skin by means of a soft adhesive cushion seal 30). Thus, the structural and functional similarities between Mwangi and the instant invention make Mwangi at least reasonably pertinent to the problem faced by the inventor (attaching a pneumatically-driven membrane to a patient’s skin and maintaining a fluid-tight seal).
Regarding the argument that the adhesive cushion seal 30 of Mwangi is vaguely illustrated in Figs. 1-2 as being radially outside a membrane 40 of the Mwangi device, and does not disclose or fairly suggest a retaining ring and a membrane covering the first opening of the cell, the retaining ring being fixed over the membrane to removably couple the membrane to the first end of the cell (see the first three paragraphs of page 12 of the Remarks), this argument has been considered, but it is moot because Mwangi is no longer being relied upon for the feature of a retaining ring. Naldoni (2006/0235339) is now being relied upon to teach this feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hovland et al. (2002/0120219) discloses a related pneumatic device for applying pressures directly to skin, which includes an adhesive material to promote better maintenance of contact with the patient’s skin. Khouri (5,676,634) discloses a related pneumatic device for applying pressures to skin, which includes an adhesive material embedded in the sheet or rim of the dome.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785